Citation Nr: 1756015	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include peptic ulcer disease (PUD), gastroesophageal reflux disease (GERD), and helicobacter pylori (H. pylori), including as due to service in the Southwest Asia Theater of Operations and/or as secondary to service-connected posttraumatic stress disorder (PTSD), excluding service-connected pancreatitis, pancreatic cyst neoplasm and a disability manifested by diarrhea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to May 1988, from December 2003 to March 2005, and from March 2014 to November 2015, including service in Afghanistan. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in relevant part, denied entitlement to service connection for peptic ulcer disease.  

The Board has expanded the Veteran's claim on appeal to encompass all similar disorders, to include GERD and H. pylori.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In a December 2016 rating decision, the RO granted service connection for pancreatitis, chronic and pancreatic cysts, with symptoms of diarrhea.  As such, a pancreatic disorder and the symptom of diarrhea are no longer on appeal.

The Board remanded the claim on appeal for further development in October 2011, July 2013, October 2014, June 2015, and March 2016.  The appeal is now ready for adjudication.

In June 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer available to participate in a decision on this appeal.  A transcript of the June 2011 hearing is of record.  In November 2015 and September 2017, the Board notified the Veteran of his right to request a new Board hearing before a VLJ who will decide his claim.  The Veteran did not respond to these notices in the required time frame.  Therefore, the Board finds that the Veteran has declined another hearing.  See 38 C.F.R. § 13.3(b) (2017).


FINDING OF FACT

The Veteran's gastrointestinal disability, to include PUD, GERD, and H. pylori, is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability, to include PUD, GERD, and H. pylori, including as due to service in the Southwest Asia Theater of Operations and/or as secondary to service-connected PTSD, excluding service-connected pancreatitis, pancreatic cyst neoplasm and a disability manifested by diarrhea, have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Treatment records and VA examinations are associated with the claims file.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that the Veteran's service treatment records from his first two periods of service are not of record. Formal findings of unavailability were made in June 2009 and December 2015.  In such cases there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service.  38 C.F.R. § 3.304 (2017).  

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.

For a preexisting injury or diseases noted on examination into active service, the claimant has the burden of showing, to an equipoise evidentiary standard, that the condition increased in severity during his active service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (explaining "[u]nder section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service.").  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
Therefore, the Veteran has the burden of showing that his condition increased in severity during service.

Under 38 U.S.C. § 1117 (a)(1) (2012), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 63225 (2012).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a), (b).

The Board notes that Congress revised 38 U.S.C. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Veteran is seeking service connection for a gastrointestinal disability, to include PUD, GERD, and H. pylori, including as due to service in the Southwest Asia Theater of Operations and/or as secondary to service-connected PTSD.  As he was diagnosed several years after his first year of service, his primary argument is that his latter two periods of service worsened his gastrointestinal disability beyond its natural course.

Based on the evidence as detailed below, the Veteran's claim is denied.  The Veteran was diagnosed with PUD and an H. pylori infection in approximately 1997.  Treatment records document that the Veteran reported in 1997 that he was diagnosed with a peptic ulcer and H. pylori a year prior.  Additionally, during his June 2014 VA examination, he recalled being diagnosed with GERD at approximately the same time he first started suffering from the onset of stomach ulcer symptoms.  The diagnoses were made approximately 9 years after his first period of active duty service, but before his latter two periods of active duty service.  As the conditions did not manifest within one year of his first period of service, he is ineligible for the chronic disease presumption.  As the condition pre-existed his latter two periods of service, he is not entitled to the presumption of soundness for those periods.  

Next, the evidence does not indicate that the Veteran's PUD, GERD, and H. pylori, worsened in severity during active duty service.  Namely, the service treatment records do not reflect multiple complaints of or treatment for the disorders while in service.  One possible instance of a serious complaint during service was in July 1997 when he complained of nausea and diarrhea for 3 hours.  Temporary or intermittent flare-ups are not sufficient be considered worsening in service.  

In fact, on the several occasions when he was examined during his time in the military and between his latter periods of duty, there were but a few mentions of the above disorders.  His February 2002 retention examination only mentions a history of ulcers.  During a September 2005 VA examination, he reported treatment for a bleeding ulcer in 1998, but the only recent symptom of gastrointestinal problems was constipation for the prior 3 months.  A February 2007 medical provider noted a history of H. pylori, but found that it was stable.  His March 2007 examination revealed no complaints regarding his disorders.  During his final period of service, a June 2014 VA examiner noted that current clinical examination findings were most consistent with chronic GERD, but recorded only a past history of stomach ulcers and H. pylori.  When the Veteran visited a medical provider to evaluate epigastric pain in July 2015, the medical provider noted biopsies that were consistent with H. pylori gastritis.  However, the medical provider determined that the Veteran's epigastric pain was most likely related to the Veteran's chronic pancreatitis, not his H. pylori infection.  

If the Veteran's PUD, GERD, and H. pylori had indeed increased in severity, the Board would have expected that the Veteran's disorders would be increasingly symptomatic.  However, there are few mentions of the disorders throughout the medical record.  Instead, it appears that most of his gastrointestinal problems during and between service were closely tied to his service-connected pancreatitis.  

As part of these claims, the Board acknowledges the Veteran's statements regarding an increase in the severity of his disorders during service.  In this regard, while the Veteran is generally not competent to diagnose medical disorders, he is competent to testify about the presence of observable symptomatology of his disorders.  Statements about worsening symptoms may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, the Board determines that the Veteran's statements are insufficient alone to demonstrate a worsening in condition.  In an April 2009 statement, he asserted that since he has been diagnosed with an ulcer, the condition has worsened.  However, during his June 2011 hearing, he acknowledged that he currently received no treatment for his peptic ulcer disease.  Although the Board does not dispute that the Veteran may think that his symptoms for the disorders on appeal increased, his complex medical picture makes it difficult, if not impossible, for him to determine what symptoms are derived from his service-connected pancreatitis with chronic and pancreatic cysts, versus the current disorders on appeal.  The Board also notes that the Veteran submitted claims for other VA benefits prior to claiming the issues on appeal.  Thus, the Veteran was aware of the VA benefits system, and had the Veteran been experiencing an worsening of his conditions since his separation from service in March 2005, it is intuitive that he would have submitted claims for the disorders at a prior time.  

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorders and his active duty service and/or his service-connected disabilities.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty or his service-connected disabilities despite his contentions to the contrary.

In a May 2016 VA examination followed by an October 2016 addendum opinion, the examiner noted that the Veteran had developed frequent diarrhea with abdominal bloating and gas approximately 4 years ago.  The episodes of abdominal bloating and cramps were determined to be related to his service-connected pancreatitis.  Although those symptoms had worsened since service, the examiner found that there was no evidence that his GERD or gastritis were aggravated beyond their natural progression by active service.  The examiner based their conclusion on the fact that most of the Veteran's gastrointestinal symptoms relate to the pancreatitis rather than PUD.  As the examiner provided a well-reasoned rationale for the conclusion that was based on a thorough review of the evidence of record, the Board finds that the examiner's opinion offers significant probative value.  

In contrast, the Veteran and his representative have not put forth medical evidence supporting a link between his disorders on appeal and his military service.  The burden is on the Veteran to show that his gastrointestinal disability increased in severity during service.  The Board acknowledges the arguments put forth by the Veteran.  In a June 2017 communication, the representative argues that his service-connected PTSD, via his alcoholism, worsened his gastrointestinal issues.  However, the examiner specifically rejected the linkage in part because the examiner found that the issues of pancreatitis and diarrhea are related to his alcoholism while the gastritis and PUD are instead related to his H. pylori.  Also, the Board has already found that the record does not demonstrate worsening of the disorders on appeal.  

The representative also asserts that the Veteran served in the Persian Gulf and that his gastrointestinal disabilities are related to this service.  A key requirement for a presumption based on serving in the Southwest Asia Theater of Operations is having an undiagnosed illness, chronic or recurrent unexplained gastrointestinal symptoms, chronic fatigue syndrome, or fibromyalgia.  In this instance, the Veteran has undergone extensive testing that has revealed diagnoses of PUD, GERD, and H. Pylori.  As he has no undiagnosed or unexplained symptoms, he is ineligible for consideration under the Persian Gulf criteria.

Therefore, as the Veteran's PUD, GERD, and H. Pylori pre-existed his latter periods of service and is unrelated to his first period of service, the Board finds that the weight of the competent evidence demonstrates that service connection is not warranted.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering this appeal, consideration has been given to the Veteran's statements relating his claimed disorders to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he suffers from the symptoms of the claimed disorders, he is not competent to provide a medical opinion linking these disabilities with his military service.  Such medical diagnoses and nexuses do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  


ORDER

Service connection for a gastrointestinal disability, to include PUD, GERD, and H. pylori, including as due to service in the Southwest Asia Theater of Operations and/or as secondary to service-connected PTSD, excluding service-connected pancreatitis, pancreatic cyst neoplasm and a disability manifested by diarrhea, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


